Citation Nr: 0804345	
Decision Date: 02/07/08    Archive Date: 02/13/08

DOCKET NO.  04-39 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral carpal 
tunnel syndrome.  

2.  Entitlement to service connection for arthritis of both 
wrists.  

3.  Entitlement to an initial increased rating for 
service-connected residuals of a left knee injury, to include 
degenerative joint disease, evaluated as 10 percent disabling 
from January 27, 2004 to October 14, 2004 and as 20 percent 
disabling since October 15, 2004.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from July 1961 to 
August 1964.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from several rating actions of the 
Department of Veterans Affairs Regional Office in Waco, 
Texas.  Specifically, in a February 2004 decision, the RO, in 
pertinent part, denied service connection for bilateral 
carpal tunnel syndrome and for arthritis of both wrists.  In 
a July 2004 determination, the RO granted service connection 
for residuals of a left knee injury, to include degenerative 
joint disease, and awarded a compensable evaluation of 
10 percent, effective from January 27, 2004, for this 
disability.  In a December 2004 decision, the RO granted an 
increased rating of 20 percent, effective from October 15, 
2004, for the service-connected left knee disability.  


REMAND

In a VA Form 9, Appeal To Board Of Veterans' Appeals 
(Form 9), which was received at the RO in October 2004 
pursuant to the carpal tunnel and arthritis claims, the 
veteran indicated his desire to present testimony at a 
hearing before a Member of the Board (e.g., Veterans Law 
Judge (VLJ)) at the RO.  In a Form 9 which was received at 
the RO in April 2005 pursuant to the left knee claim, the 
veteran reiterated his desire for such a hearing.  Pursuant 
to these requests, the veteran was scheduled to present 
testimony at a personal hearing before the undersigned VLJ at 
the RO in November 2007 but failed to report.  

Further review of the claims folder indicates that in July 
2007 the veteran informed the RO of a change in his residence 
and provided his new address.  Importantly, however, the 
letter that the RO later sent to the veteran in September 
2007 to inform him of the time and place of his requested 
hearing was sent to his former address.  Because the Board 
may not proceed with an adjudication of the issues on appeal 
without affording the veteran an opportunity to present 
testimony at his requested hearing, a remand is required.  
See 38 U.S.C.A. § 7107(b) (West 2002); 38 C.F.R. § 20.700(a) 
(2007).  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED to the RO for the following action:

Appropriate action should be taken by the 
RO, in accordance with the veteran's 
request, to schedule him for a hearing 
before a VLJ.  Notice of the scheduling 
of the hearing should be forwarded to the 
veteran's current address of record.  All 
correspondence pertaining to this matter 
should be associated with the claims 
folder.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran has the right to submit additional 
evidence and argument on the matters that the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  

